This court has carefully reviewed the transcript of the record filed on appeal in the above-entitled case, and has duly considered the written allegations of the appellant in support of the appeal, and for the reasons set forth in the opinion delivered by this court in Case No. 413, López v. López et al., hereby reverses, in all its parts, the judgment rendered by the District Court for the Judicial District of San Juan, ren*712dered March 1, 1909, and therefore dismisses the complaint on the ground that it does not state facts sufficient to constitute a cause of action against the defendants in this case, without any special imposition of costs; and a copy of this judgment is hereby ordered to be transmitted to the said court, for its information and other purposes.

Reversed.

Chief Justice Hernandez and Justices Figueras, Mac-Leary and Wolf concurred.
Mr. Justice del Toro did not take part in the decision of this case.